DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/132021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, an image processing apparatus, among other things, comprising:
…an image generator which generates an output image for screen display by using at least a part of the original image as a source image, the output image including a processed image obtained by superimposing visual information corresponding to the pathological finding specified by the finding information on the source image as an image element; and 
…
the image generator sets a relative density between the source image and the visual information in the processed image according to the operation input and has a plurality of processing modes including a first mode and a second mode for generating the output image, the processing modes being selectable by the operation input; 
the first mode is the processing mode for generating the output image in which the source image and the processed image having the same field of view each other are arranged as the image elements on one screen; and 
the second mode is the processing mode for generating the output image in which a wide range image representing at least a partial region of the original image at a relatively low magnification and an enlarged image representing a partial region in the wide range image at a higher magnification than the wide range image are arranged as the image elements on one screen, the magnification of the enlarged image is changeable by the operation input, at least one of the wide range image and the enlarged image is the processed image and a region marker indicating a region corresponding to the enlarged image is superimposed on the wide range image.
The closest prior art made of records, Kiyuna et al. (US. Patent App. Pub. No. 2015/0339514) and Yoshihara et al. (US. Patent App. Pub. No. 2014/0176602) while teaching superimposing pathology findings over source image, and displaying processed image with low and high magnification, fails to explicitly teach all the above mentioned features.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611